Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/491,661, filed on 09/06/2019.  Claims 1-18, as originally filed, are currently pending and have been considered below. Claim 1, 7 and 13 are independent claim.

Priority
This application is a 371 of PCT/US2018/021517 filed on 03/08/2018. PCT/US2018/021517 has PRO 62/468,435 filed on 03/08/2017.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 09/06/2019 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 09/06/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 recites “a computer program product”. Claim 13 is related to computer program product, therefore covers only software embodiments, not a process, machine, manufacture or composition of matter. Under broadest reasonable interpretation, examiner considers a computer program product as software component. Computer programs per se do not fit within recognized categories of statutory subject matter.
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Regarding claim 14-18 they are dependent claims dependent on claim 13 that have inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to the parent claim 13 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath (US Patent Application Publication No 2009/0016529 A1) in view of “Security Evaluation of the Z-Wave Wireless Protocol” by Behrang Fouladi hereinafter Fouladi. 

Regarding Claim 1, Gopinath discloses a method of operating a secure wireless network between a master controller and a secure device, the method comprising: 
detecting at least one of a NONCE-GET and a NONCE-REPORT using a sniffer configured to detect wireless signals from a selected wireless protocol (Gopinath, ¶[0036], a sniffer in the security monitoring system to disrupt such wireless communication is to disconnect undesirable wireless link between the AP and the client station. ¶[0044], the method can detect a wireless connection established between an access point device and a client device. The sniffer can capture one or more packets transmitted on a wireless medium. The selected MAC 
determining that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller, the master controller being in electronic communication with the sniffer (Gopinath, ¶[0046], it can be a wireless connection unauthorized between AP and a client or between authorized client in the wireless network and neighbor’s AP. The wireless connection needs to be disrupted by the security monitoring system to prevent security breach over it); and 
transmitting a new NONCE-GET to the secure device from the master controller (Gopinath, ¶[0047], the method can disrupt the wireless connection established between the access point device and the client device by transmitting one or more spoofed connection requests from at least one of the sniffer device. ¶[0050], the client can continue to send data packets to the AP. The AP disregards these data packets as the AP is not allowed to receive data packets when the state machine at the AP is in state authenticated and associated. Disregarding the data packet can include dropping the data packet, not forwarding, not processing at least a portion of the data packet).
 	Gopinath does not appear to disclose the following limitation that Fouladi teaches:

Gopinath in view of Fouladi are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “security in wireless networks”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Gopinath in view of Fouladi to include the idea of protecting the wireless network from intruder that represents any system or device transmitting unauthorized packets to a wireless network. The modification will prevent the user to enter any false data. 

 Regarding claim 2, Gopinath in view of Fouladi discloses the method of claim 1, wherein: the selected wireless protocol is Z-Wave protocol (Fouladi, page 1, ¶[II. Z-Wave protocol stack analysis], the open z-wave software uses a Z-Wave controller device as the radio modem to communicate with the network nodes. Page 3, ¶[D. Application Layer], Z-Wave command classes define device functionality such as door lock, alarm sensor, binary sensor, heating 

Regarding claim 3, Gopinath in view of Fouladi discloses the method of claim 1, wherein: 
the sniffer is separate and apart from the master controller (Gopinath, ¶[0009], one or more sniffer devices are spatially disposed over a geographic region associated with the wireless network to monitor wireless communication in the wireless network. ¶[0027], sniffer can be connected to the LAN core using wired connection. In other embodiment, sniffer can be connected to the LAN core using a wireless connection. ¶[0036], a sniffer in the security monitoring system to disrupt such wireless communication is to disconnect undesirable wireless link between the AP and the client station).

Regarding claim 4, Gopinath in view of Fouladi discloses the method of claim 1, wherein: 
the snifier is contained within the master controller (Gopinath, ¶[0009], one or more sniffer devices are spatially disposed over a geographic region associated with the wireless network to monitor wireless communication in the wireless network. ¶[0027], sniffer can be connected to the LAN core using wired connection. In other embodiment, sniffer can be connected to the LAN core using a wireless connection. ¶[0036], a sniffer in the security monitoring system 

Regarding claim 5, Gopinath in view of Fouladi discloses the method of claim 1, further comprising: 
restoring the state of the secured device after the master controller transmits the new NONCE-GET to the secure device (Gopinath, ¶[0047], the method can disrupt the wireless connection established between the access point device and the client device by transmitting one or more spoofed connection requests from at least one of the sniffer device. ¶[0050], the client can continue to send data packets to the AP. The AP disregards these data packets as the AP is not allowed to receive data packets when the state machine at the AP is in state authenticated and associated. Disregarding the data packet can include dropping the data packet, not forwarding, not processing at least a portion of the data packet).

Regarding Claim 6, Gopinath in view of Fouladi discloses the method of claim 1, further comprising: 
activating an alarm on the master controller when it is determined that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller (Fouladi, page 1, ¶[II. Z-Wave protocol stack analysis], the open z-wave software uses a Z-Wave controller device as 

Regarding Claim 7, Gopinath discloses a wireless communication security system comprising: 
a sniffer configured to detect wireless signals from a selected wireless protocol (Gopinath, ¶[0036], a sniffer in the security monitoring system to disrupt such wireless communication is to disconnect undesirable wireless link between the AP and the client station); 
a master controller in electronic communication with the sniffer and configured to wirelessly control a secure device (Gopinath, ¶[0036], a sniffer in the security monitoring system to disrupt such wireless communication is to disconnect undesirable wireless link between the AP and the client station), the master controller comprising; 
a processor (Gopinath, ¶[0053], computer readable instructions stored in electronic memory module. The computer readable instructions can be executed by a processor module); 

detecting at least one of a NONCE-GET and a NONCE- REPORT using the sniffer (Gopinath, ¶[0036], a sniffer in the security monitoring system to disrupt such wireless communication is to disconnect undesirable wireless link between the AP and the client station. ¶[0044], the method can detect a wireless connection established between an access point device and a client device. The sniffer can capture one or more packets transmitted on a wireless medium. The selected MAC addresses in the captured packet can be identified as the wireless MAC addresses of the access point device and the client device); 
determining that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller, the master controller being in electronic communication with the sniffer (Gopinath, ¶[0046], it can be a wireless connection unauthorized between AP and a client or between authorized client in the wireless network and neighbor’s AP. The wireless connection needs to be disrupted by the security monitoring system to prevent security breach over it); and 

Gopinath does not appear to disclose the following limitation that Fouladi teaches:
	NONCE-GET and NONCE-REPORT wireless signal (Fouladi, page 1, ¶[II. Z-Wave protocol stack analysis], the open z-wave software uses a Z-Wave controller device as the radio modem to communicate with the network nodes. Page 3, ¶[D. Application Layer], Z-Wave command classes define device functionality such as door lock, alarm sensor, binary sensor, heating thermostate. Each command class can consist of multiple commands. For instance COMMAND_CLASS_ALARM (defined as 0x71) includes CMD_GET (0x04) and CMD_REPORT (0X05)).
Gopinath in view of Fouladi are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “security in wireless networks”. It would have 

Regarding Claim 8, Gopinath in view of Fouladi discloses the wireless communication security system of claim 7, wherein: 
the selected wireless protocol is Z-Wave protocol (Fouladi, page 1, ¶[II. Z-Wave protocol stack analysis], the open z-wave software uses a Z-Wave controller device as the radio modem to communicate with the network nodes. Page 3, ¶[D. Application Layer], Z-Wave command classes define device functionality such as door lock, alarm sensor, binary sensor, heating thermostate. Each command class can consist of multiple commands. For instance COMMAND_CLASS_ALARM (defined as 0x71) includes CMD_GET (0x04) and CMD_REPORT (0X05)).

Regarding claim 9, Gopinath in view of Fouladi discloses the wireless communication security system of claim 7, wherein: 
the sniffer is separate and apart from the master controller (Gopinath, ¶[0009], one or more sniffer devices are spatially disposed over a geographic region associated with the wireless network to monitor wireless communication in the wireless network. ¶[0027], 

Regarding claim 10, Gopinath in view of Fouladi discloses the wireless commination security system of claim 7, wherein: 
the sniffer is contained within the master controller (Gopinath, ¶[0009], one or more sniffer devices are spatially disposed over a geographic region associated with the wireless network to monitor wireless communication in the wireless network. ¶[0027], sniffer can be connected to the LAN core using wired connection. In other embodiment, sniffer can be connected to the LAN core using a wireless connection. ¶[0036], a sniffer in the security monitoring system to disrupt such wireless communication is to disconnect undesirable wireless link between the AP and the client station). 

Regarding Claim 11, Gopinath in view of Fouladi discloses the wireless communication security system of claim 7, wherein the operations further comprise: 
restoring the state of the secured device after the master controller transmits the new NONCE-GET to the secure device (Gopinath, ¶[0047], 

Regarding Claim 12, Gopinath in view of Fouladi discloses the wireless communication security system of claim 7, wherein the operations further comprise: 
activating an alarm on the master controller when it is determined that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller (Fouladi, page 1, ¶[II. Z-Wave protocol stack analysis], the open z-wave software uses a Z-Wave controller device as the radio modem to communicate with the network nodes. Page 3, ¶[D. Application Layer], Z-Wave command classes define device functionality such as door lock, alarm sensor, binary sensor, heating thermostate. Each command class can consist of multiple commands. For instance COMMAND_CLASS_ALARM (defined as 0x71) includes CMD_GET 

Regarding Claim 13, Gopinath discloses a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
detecting at least one of a NONCE-GET and a NONCE-REPORT using a sniffer configured to detect wireless signals from a selected wireless protocol (Gopinath, ¶[0036], a sniffer in the security monitoring system to disrupt such wireless communication is to disconnect undesirable wireless link between the AP and the client station. ¶[0044], the method can detect a wireless connection established between an access point device and a client device. The sniffer can capture one or more packets transmitted on a wireless medium. The selected MAC addresses in the captured packet can be identified as the wireless MAC addresses of the access point device and the client device); 
determining that the NONCE-GET was not transmitted by a master controller or that that the NONCE-REPORT was not in response to a NONCE- GET transmitted by the master controller, the master controller being in electronic communication with the sniffer (Gopinath, ¶[0046], it can be a wireless connection unauthorized between AP and a client or 
transmitting a new NONCE-GET to a secure device from the master controller (Gopinath, ¶[0047], the method can disrupt the wireless connection established between the access point device and the client device by transmitting one or more spoofed connection requests from at least one of the sniffer device. ¶[0050], the client can continue to send data packets to the AP. The AP disregards these data packets as the AP is not allowed to receive data packets when the state machine at the AP is in state authenticated and associated. Disregarding the data packet can include dropping the data packet, not forwarding, not processing at least a portion of the data packet). 
Gopinath does not appear to disclose the following limitation that Fouladi teaches:
	NONCE-GET and NONCE-REPORT wireless signal (Fouladi, page 1, ¶[II. Z-Wave protocol stack analysis], the open z-wave software uses a Z-Wave controller device as the radio modem to communicate with the network nodes. Page 3, ¶[D. Application Layer], Z-Wave command classes define device functionality such as door lock, alarm sensor, binary sensor, heating thermostate. Each command class can consist of multiple commands. For instance COMMAND_CLASS_ALARM (defined as 0x71) includes CMD_GET (0x04) and CMD_REPORT (0X05)).


Regarding Claim 14, Gopinath in view of Fouladi discloses the computer program of claim 13. wherein: 
the selected wireless protocol is Z-Wave protocol (Fouladi, page 1, ¶[II. Z-Wave protocol stack analysis], the open z-wave software uses a Z-Wave controller device as the radio modem to communicate with the network nodes. Page 3, ¶[D. Application Layer], Z-Wave command classes define device functionality such as door lock, alarm sensor, binary sensor, heating thermostate. Each command class can consist of multiple commands. For instance COMMAND_CLASS_ALARM (defined as 0x71) includes CMD_GET (0x04) and CMD_REPORT (0X05)).

Regarding Claim 15, Gopinath in view of Fouladi discloses the computer program of claim 1 3, wherein: 


Regarding Claim 16, Gopinath in view of Fouladi discloses the computer program of claim 13, wherein: 
the sniffer is contained within the master controller (Gopinath, ¶[0009], one or more sniffer devices are spatially disposed over a geographic region associated with the wireless network to monitor wireless communication in the wireless network. ¶[0027], sniffer can be connected to the LAN core using wired connection. In other embodiment, sniffer can be connected to the LAN core using a wireless connection. ¶[0036], a sniffer in the security monitoring system to disrupt such wireless communication is to disconnect undesirable wireless link between the AP and the client station).

Regarding Claim 17, Gopinath in view of Fouladi discloses the computer program of claim 13, wherein the operations further comprise: 
restoring the state of the secured device after the master controller transmits the new NONCE-GET to the secure device (Gopinath, ¶[0047], the method can disrupt the wireless connection established between the access point device and the client device by transmitting one or more spoofed connection requests from at least one of the sniffer device. ¶[0050], the client can continue to send data packets to the AP. The AP disregards these data packets as the AP is not allowed to receive data packets when the state machine at the AP is in state authenticated and associated. Disregarding the data packet can include dropping the data packet, not forwarding, not processing at least a portion of the data packet). 

Regarding Claim 18, Gopinath in view of Fouladi discloses the computer program of claim 13, wherein the operations further comprise:
activating an alarm on the master controller when it is determined that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller (Fouladi, page 1, ¶[II. Z-Wave protocol stack analysis], the open z-wave software uses a Z-Wave controller device as the radio modem to communicate with the network nodes. Page 3, ¶[D. Application Layer], Z-Wave command classes define device functionality .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/WASIKA NIPA/           Primary Examiner, Art Unit 2433